Citation Nr: 1413164	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision on behalf of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issues on appeal for additional development in January 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although this case was recently remanded for additional development, the Board finds further action is required prior to appellate review.  In a March 2014 VA Form 21-4142, the Veteran identified pertinent private treatment in November 2013 with E.M.S., M.D., related to his service-connected prostate disability.  

The Board also notes that at his hearing in September 2011 the Veteran denied receiving treatment or medication for his PTSD at that time and did not identify any specific increased symptoms of PTSD, but that a review of the available record reveals that VA mental health treatment records were last obtained by the RO in December 2009.  A December 2009 VA treatment report indicated the Veteran was scheduled to return in three months.  The Veteran testified that he had received treatment for some period of time at a Vet Center and the available record is unclear as to the specific dates of treatment.  Therefore, the Veteran should be requested to identify the sources and approximately dates of service for his PTSD over the course of this appeal and appropriate action must be taken to obtain all adequately identified VA and non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  Appropriate action must be taken to obtain pertinent treatment records from Dr. E.M.S.  If the Veteran provides any additional private treatment record releases, the indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain all pertinent VA treatment records, to include any such records dated after December 2009, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

